DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, fat triangle, Figs. 1 and 3, in the reply filed on 21 October 2021, is acknowledged.
Claims 2, 3, and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2021. 
As directed by the amendment, claim 4 has been amended, claims 2, 3, and 5-7 are withdrawn, and claim 15 is newly added. Claims 1-15 currently stand pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As to claim 8, a ratio between a radius of an outer circle of the thread and a radius of a circumscribed circle of the main rod is 1.2 to 1.9 is not described in the specification in an enabling manner. In relation to the elected embodiment (fat triangle), the originally filed specification describes a radius R1 of an outer circle of the thread as having values such as 1.22, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, or 1.9, and a radius R3 of a circumscribed circle of the main rod as R3 = 1.22. The ratio of these radii is thus 1 to 1.56, and not 1.2 to 1.9 as claimed. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, the term fat triangle renders the claim indefinite, as it is unclear the scope and breadth of this term. A fat triangle may be a squat fat shape with a wider base than height, a chubby convexly sided shape, or any of various other depictions. For examination purposes, the term fat will be interpreted to mean bulging, plump, or filled out. Amendment is suggested to describe the shape in e.g. a three-point shape with the points connected by convex sides. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No. US 2018/0266467 to Lin (hereinafter, “Lin ‘467”). 
Lin ‘467 discloses a medical anti-loosening screw based on an organism osteogenesis function, shown in FIGs. 2 and 8, comprising a screw head (22) and a screw rod (12) connected to the screw head (¶23), wherein the screw rod comprises a main rod (14) and a thread (26) spirally wound around the main rod (¶23-24), shown in FIGs. 2 and 8; and a cross section of the main rod is in a non-circular shape (¶25), shown in FIG. 8; wherein a cross-sectional area of an outer circle of the thread is 1.49 to 3.61 times as large as a cross-sectional area of the main rod (as shown in annotated FIG. 8, the ratio of the areas of the thread and main rod are approximated based on the relative dimensions shown in the drawing; a diameter of the outer circle of the thread is approximately 3.2 units so that a cross-sectional area of an outer circle of the thread is πr2 = 8 units2; a height and width of the main rod is approximately 2.2 units so that a cross-sectional area of the main rod is approximately ½ x b x h = 2.4 units2; the cross-sectional area of the outer circle of the thread is thus 3.3 times as large as the cross-sectional area of the 
Dependent claim 14 is moot because the device is not limited to a dovetail-shaped screw head. Since Lin ‘467 discloses a circular screw head as required by claim 12, it reads on both claims 12 and 14. 

    PNG
    media_image1.png
    446
    844
    media_image1.png
    Greyscale

Lin ‘467, FIG. 8

Claims 1, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,103,364 to Lin (hereinafter, “Lin ‘364”). 
Lin ‘364 discloses a medical anti-loosening screw based on an organism osteogenesis function, comprising a screw head (26) and a screw rod (22) connected to the screw head, shown in FIG. 2, wherein the screw rod comprises a main rod (30) and a thread (36) spirally wound around the main rod (col. 3 / ll. 16-30, 54-57); and a cross section of the main rod is in a non-circular shape (col. 3 / ll. 28-29), shown in FIG. 6; wherein a ratio between a radius of an outer circle of the thread and a radius of a circumscribed circle of the main rod is 1.2 to 1.9 (as approximated from FIG. 6, a radius of an outer circle of the thread is 3.3 units and a radius of a circumscribed circle of the main rod is 2; the ratio is 1.65); wherein a ratio between an outer diameter and a pitch of the thread is 1.5 to 5.5 (1.8 units / 0.8 units = 2.25, as approximated from FIG. 3); wherein the screw rod, at its end facing away from the screw head, is provided with a tapping groove (34), shown in FIG. 3; wherein the main rod is solid inside, shown in FIG. 6; wherein the main rod has a cross section in a shape of a fat triangle (col. 3 / ll. 28-29) (under broadest reasonable interpretation, the term fat means plump or filled out such that a fat triangle is interpreted as a triangle shape with plump or rounded corners), shown in FIG. 6. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,348,573 to Chang. 
Chang discloses a screw (fully capable of being a medical anti-loosening screw based on an organism osteogenesis function, since the structure for performing the medical anti-loosening based on an organism osteogenesis function is taught by Chang), comprising a screw head (52) and a screw rod (51) connected to the screw head, shown in FIG. 15, wherein the screw rod comprises a main rod and a thread spirally wound around the main rod; and a cross section of the main rod is in a non-circular shape (col. 4 / ll. 22-29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lin ‘467. 
Chang discloses wherein the screw head is a circular screw head and wherein the circular screw head is provided with a locking thread, shown in FIG. 15, but is silent as to a hexagonal groove, a cross groove, a slotted groove, a Torx groove or a Pozidriv groove is provided on the screw head; or the screw head is a dovetail-shaped screw head. 
Lin ‘467 discloses wherein the screw head is a circular screw head, shown in FIG. 1, and a hexagonal groove (24) (¶24) is provided on the screw head, shown in FIG. 1. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a hexagonal groove on the screw head of Chang, since as taught by Lin ‘467, this hexagonal groove accommodates a driving tool, as is well known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775